In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Rock-land County (Weiner, J.),. dated January 31,1984, which denied the application.
Order affirmed, with costs.
Given the almost 5 Vis-year delay between the injury and the bringing of the instant application for leave to serve a late notice of claim, the fact that the identity of the counselor allegedly involved in the incident is unknown, the fact that the child’s injuries did not appear serious at the time, and the lack of any records concerning the incident, Special Term’s conclusion that permitting the late service of a notice of claim would “substantially prejudice the respondent in maintaining its defense on the merits” rests upon a solid evidentiary predicate. Accordingly, it was an appropriate exercise of discretion to deny the application (see, Montana v City of New York, 96 AD2d 1031; Goudie v County of Putnam, 95 AD2d 823; Matter of Yezza v City of Yonkers, 92 AD2d 570; cf. Matter of Welsh v Berne-Knox-Westerlo Cent. School Dist., 103 AD2d 950; Matter of Tetro v Plainview-Old Bethpage Cent. School Dist., 99 AD2d 814; Matter of Bensen v Town of lslip, 99 AD2d 755). Titone, J. P., Thompson, O’Connor and Eiber, JJ., concur.